DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/10/2021.  Claims 1-30 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 03/10/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following prior/related references are related to the claimed invention but fail to anticipate or render obvious the claimed invention.
Zhu et al. (US 2020,041276) teaches, in paragraph [0071] and thereinafter, that UE 120 may perform a beam management operation (i.e., beam sweeping operation) outside of a connected-mode discontinuous reception (C-DRX) ON duration of the UE 120.  Such teaching appears to relate to the claimed limitation of “selecting a first synchronization signal burst set (SSB) occurrence during which to perform … (CDRX) 
Lin et al. (US 2019/0349797) teaches techniques and examples of evaluating period of radio link monitoring (RLM) in New Radio (NR) system in that a determination is made to determine whether to extend an evaluation period for the RLM.  In para [0037] and thereinafter, it is disclosed with respect to SSB-based RLM, the SSB may be used for many different tasks such as intra-frequency measurement, beam management (BM), beam failure detection and RLM. This relates to the claimed invention in that multi-tasking performed with respect to SSB-based radio link monitoring.
Lin et al. (US 2019/0052397) teaches methods on radio resource management (RRM) configuration and procedure in a wireless system in which the UE may perform a measurement based on a RMTC on a downlink symbol outside of an SSB block.
Lin et al. (US 2019/0297577), among other things, discloses in Fig. 11 and it corresponding description in paragraph [0151] and thereinafter, a configuration of a C-DRX and an associated UE processing.
Specifically, the prior/related art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “determining whether the UE can perform a third task associated with at least a frequency range during the first SSBS occurrence; and performing the third task associated with the at least a frequency range during the first SSBS occurrence,” as recited in group claims 1-18; and “determining whether the first SSBS occurrence is a shareable SSBS based on whether the UE can perform at least a measurement task and a loop tracking task during the first SSBS occurrence; performing the measurement task during the first SSBS occurrence when the first SSBS occurrence is the shareable SSBS; and performing the measurement task during a second SSBS occurrence when the first SSBS occurrence is a non-shareable SSBS, the second SSBS occurrence being different than the first SSBS occurrence,” as recited in group claims 19-30, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                                                                                                                                                                                                                               March 16, 2021